Name: Commission Regulation (EEC) No 527/88 of 26 February 1988 amending Regulation (EEC) No 727/87 on a special sale of skimmed-milk powder from public stocks for export
 Type: Regulation
 Subject Matter: marketing;  processed agricultural produce;  trade;  distributive trades
 Date Published: nan

 No L 53/62 Official Journal of the European Communities 27. 2. 88 COMMISSION REGULATION (EEC) No 527/88 . of 26 February 1988 amending Regulation (EEC) No 727/87 on a special sale of skimmed-milk powder from public stocks for export Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3904/87 0, and in particular Article 7 (5) thereof, Whereas Article 1 (2) of Commission Regulation (EEC) No 727/87 (3), as last amended by Regulation (EEC) No 193/88 (4), provides that skimmed-milk powder sold is to be exported as such or after being put up in fresh pack ­ aging ; whereas, in the latter case, experience shows that it must be made compulsory to reproduce on the fresh packaging the markings which must appear on the original packaging ; whereas, in view of the reasons for this measure, it must be applied to contracts running where the quantities concerned have not already been repackaged ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 1 (2) of Regulation (EEC) No 727/87 : 'In the case of repackaging, the compulsory markings provided for in Annex III to Regulation (EEC) No 625/78 must be reproduced on the fresh packaging.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to contracts running for quantities which have not yet been repackaged. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 26 February 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 13. 0 OJ No L 370, 30. 12. 1987, p. 1 . 0 OJ No L 71 , 14. 3. 1987, p. 11 . (*) OJ No L 19, 23. 1 . 1988, p. 37.